REINHARD, Judge.
Director of Revenue appeals from the trial court’s judgment reinstating petitioner’s driver’s license after trial de novo. We reverse and remand.
The facts in this case, insofar as they affect our resolution of the issue on appeal, are generally the same as in Walsh v. Director of Revenue, 772 S.W.2d 865 (Mo.App.1989). The points relied on are identical to those in Walsh.
For the reasons stated in Walsh, the cause is remanded to the trial court with instructions to set aside the order reinstating petitioner’s driver’s license and to sustain Director’s application for change of judge.
Reversed and remanded.
CRANDALL, P.J., and CRIST, J., concur.